DETAILED ACTION
1.	This communication is in response to the Application filed on 10/21/2019. Claims 1-21 are pending and have been examined.  
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-21 are allowable. The following is the examiner’s statement of reason for allowance:
The closest prior art of record cited are: Wierstra, et al. (US 20200029084; Title: Compressing images using neural networks), Rolfe (US 20220076131; Title: Discrete variational auto-encoder systems and methods for machine learning using adiabatic quantum computers), Malkiel, et al. (US 20200265318; Title: Method and apparatus for using generative adversarial networks in magnetic resonance image reconstruction), Junqua, et al. (US 20050049860; Title: Method and apparatus for improved speech recognition with supplementary information), Mirkin (US 20160140111; Title: System and method for incrementally updating a reordering model for a statistical machine translation system) and Smith (US 6574754; Title: Self-monitoring storage device using neural networks).
In particular, WIERSTRA teaches: [0005] “Once trained, the encoder neural network in the variational autoencoder is configured to receive an input image and to process the input image to generate outputs that define values of latent variables that represent features of the input image” and [0017] “The decoder system 150 receives the compressed representation 122 of the input image 150 and generates a reconstructed image 172 that is a reconstruction of the input image 102.” 
ROLFE teaches: [0014] “latent space” and [0082] “machine learning .. regularize supervised tasks such as classification” and [0155-0156] “Hierarchical Variational Auto-Encoders .. Convolutional architectures are an essential component of state-of-the-art approaches to visual object classification, speech recognition, and numerous other tasks.”
MALKIEL teaches: [0003] “training a generative adversarial network (GAN) to reconstruct the imaging data. The GAN may include a generator and a discriminator” and [0005] “determining, over each iteration of multiple iterations, an adaptive combined loss. The adaptive combined loss may include a pixel-wise loss and an adversarial loss. Additionally, the pixel-wise loss may correspond to a direct comparison between a generated image, generated by the generator network, and a ground truth image, and the adversarial loss may correspond to an estimated comparison between the generated image and the ground truth image, as estimated by a discriminator network. The adversarial loss may be adaptively adjusted based on a ratio between the pixel-wise loss and the adversarial loss such that the ratio is below a threshold.”
JUNQUA teaches: [0004] “improving recognition results of a speech recognizer .. receiving input speech from a user .. One or more candidate matches are determined based on the input speech .. The user is prompted for supplementary data associated with the input speech. The supplementary data is received from the user. One of the one or more candidate matches is selected based on the input speech and the supplementary data.”
MIRKIN teaches: [0016] “receiving new training data for retraining an existing statistical machine translation system .. the updating the reordering model are reiterated, based on the new training data received at the second time.”
SMITH teaches: [Abstract] “A digital data storage device such as a rotating magnetic disk drive contains an on-board condition monitoring system, comprising a neural network coupled to multiple inputs derived from measured parameters of disk drive operation. The neural network uses a configurable set of weights to compute one or more quantities representing disk drive condition as a function of the various inputs” and [col. 13, lines 39-41 “a new set of connection weights obtained by re-training the neural network with the new data ..”
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the specific combinations of limitations stated in the claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		8/13/2022Primary Examiner, Art Unit 2659